Citation Nr: 1731393	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  07-12 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether there was clear and unmistakable error in an October 1974 decision which denied entitlement to service connection for a skin condition.

2.  Entitlement to an effective date earlier than September 27, 1993, for the award of service connection for nodulo-cystic scarring acne, rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In a June 2000 rating decision VA granted entitlement to service connection for nodulo-cystic scarring acne and assigned an initial 10 percent rating, effective September 27, 1993.  Then, in a November 2003 rating decision, VA increased the rating for the disability to 50 percent effective September 27, 1993.  

In a December 2005 statement, the Veteran requested an earlier effective date for the grant of service connection for scarring acne and raised a claim of clear and unmistakable error in an October 1974 decision letter that failed to grant service connection for a skin condition.  In a November 2011 remand, the Board found that the Veteran's claim of clear and unmistakable error in the October 1974 decision letter was intertwined with the claim for an earlier effective date and remanded the issue for adjudication by the RO.  Subsequently, this issue was denied by the agency of original jurisdiction in a September 2014.  The appellant has since perfected an appeal of that issue.  It is now part of the current appeal.

The Board notes that the Veteran has submitted statements requesting an effective date of 1972 for the grant of service connection for his skin disorder, and has cited a February 1972 rating decision that denied service connection for a skin condition.  The Veteran has not, however, made any allegation of clear and unmistakably error in that decision.  As was also noted in the Board's prior remand, if the Veteran wishes to file a claim of clear and unmistakably error in a decision, then he should so inform the RO, which should take appropriate action.  Similarly, a few of the Veteran's statements, including those made during a January 2007 Decision Review Officer hearing, suggest disagreement with the effective date of the 60 percent rating for his skin disorder assigned in the November 2003 rating decision.  If he wishes to file a claim for an earlier effective date for the assignment of the 60 percent rating, then he should so inform the RO, which should take appropriate action.

In a December 2015 rating decision the evaluation for prostate cancer was reduced from 100 to 60 percent effective March 1, 2016, and entitlement to special monthly compensation under 38 U.S.C.A. § 1114(s) was terminated effective that same date.  In May 2016, the Veteran submitted a VA Form 21-0958, disagreeing with the December 2015 decision.  Significantly, in August 2017, VA reestablished entitlement to a 100 percent rating for prostate cancer through October 31, 2017, as well as entitlement to special monthly compensation at the 38 U.S.C.A. § 1114(s) rate through that same date.  As such, the Board finds that notice of disagreement has been resolved and no further action is in order to include remanding this case under Manlincon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  Entitlement to service connection for a skin disorder was first denied in a February 1972 rating decision on the basis that although service treatment records showed treatment for furuncles on the head, there was no evidence of a skin condition at separation.  The appellant did not perfect an appeal to that decision.

2.  The Veteran submitted a new claim of entitlement to service connection for chest and facial rash/jungle rot in August 1974.  Entitlement to service connection for a skin condition was next denied in an October 1974 decision letter.  The Veteran did not appeal the October 1974 decision, and it is final.

3.  The RO reasonably found that the weight of the evidence of record at the time of the October 1974 decision did not indicate that the Veteran had a chronic skin disorder incurred in his military service.  The October 1974 decision was accurately supported by the evidence of record at that time and was consistent with the laws and regulations then in effect.

4.  In a June 2000 rating decision the Veteran was granted entitlement to service connection for nodulo-cystic scarring acne, evaluated as 10 percent disabling, with an effective date of September 27, 1993.

5.  The Veteran submitted a notice of disagreement in January 2001 to the June 2000 rating decision only regarding the evaluation assigned arguing that benefits should be granted from the "original effective date."

6.  The June 2000 rating decision as to the effective date assigned in that decision is final.

7.  The Veteran raised the matter of entitlement to an earlier effective date for the grant of service connection for nodulo-cystic scarring acne in June 2005.


CONCLUSIONS OF LAW

1.  The October 1974 decision that denied entitlement to service connection for a skin disorder was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.105, 3.303, 3.304 (2016).

2.  The Veteran's claim regarding entitlement to an effective date earlier than September 27, 1993 is a freestanding claim.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2016); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  It should be noted that the provisions of the Veterans Claims Assistance Act of 2000 are not applicable to motions alleging clear and unmistakable error, and the claim of entitlement to an earlier effective date for the grant of service connection for nodulo-cystic scarring acne is found to be a freestanding claim that must be dismissed as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Clear and unmistakable error

The Veteran contends that in October 1974, the RO's failure to grant service connection for a skin disorder constituted clear and unmistakable error.  The Veteran wrote in December 2005 that clear and unmistakable error was evident because "[a]ll of the evidence was a matter of record in 1974," but VA had failed to make the correct diagnosis for the skin condition.  He wrote that it was "not my fault the doctors did not do their job properly."

The record shows that service connection for a skin disorder was first denied in a February 1972 rating decision, on the basis that although service treatment records showed treatment for furuncles on the head, there was no evidence of a skin disorder at the separation examination in August 1971.  The Veteran was notified of the decision and did not submit a notice of disagreement or new and material evidence within one year, and the decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.1103 (2016).

The Veteran then submitted a claim of entitlement to service connection for chest and facial rash/jungle rot in August 1974.  He wrote on his application that he had been treated for jungle rot in service in March 1971 and later at the Montgomery and Miami VA Medical Centers.  The RO requested the Veteran's VA medical treatment records and received records showing treatment for furuncles and folliculitis in July 1974.  The Veteran was sent a decision letter in October 1974 stating that there was no evidence of a chronic skin disorder, and that in order to establish service connection, he must furnish medical evidence to establish that he currently has such a disability, that the disorder originated in service, and that the disorder had continuously bothered him since discharge.  The Veteran did not respond to this letter within one year.  Hence, the October 1974 action is also final.  Id.  The next correspondence received from the Veteran pertaining to this issue was a January 1976 request to reopen the claim of entitlement to service connection for a skin disorder.

A final and binding agency decision shall not be subject to revision on the same factual basis, except by duly constituted appellate authorities or except as provided in 38 C.F.R. § 3.105 and § 3.2600 (2016).  The exception under 38 C.F.R. § 3.105 allows for the revision of the decision in question on the grounds of clear and unmistakable error.  According to 38 C.F.R. § 3.105(a), where the evidence establishes such error, the prior decision will be reversed or amended.  A rating or other adjudicative decision that constitutes a reversal of a prior decision on the grounds of clear and unmistakable error has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a). 

The United States Court of Appeals for Veterans Claims has established a three-prong test defining clear and unmistakable error, which is as follows: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 314 (1992). 

"In order for there to be a valid claim of [clear and unmistakable error], ... [t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated."  Id.; See also Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  An asserted failure to evaluate and interpret correctly the evidence is not clear and unmistakable error.  Id.; Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).  A clear and unmistakable error is "the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, [clear and unmistakable error]."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  The failure to fulfill the duty to assist also cannot constitute clear and unmistakable error.  Crippen v. Brown, 9 Vet. App. 412, 424 (1996).

The record in the appeal to be reviewed for clear and unmistakable error is the record and law that existed at the time of the prior rating decision, not additional evidence submitted or otherwise obtained after the fact.  A finding of clear and unmistakable error must be based solely on the evidence of record at the time of the decision in question.  See Russell v. Principi, 3 Vet. App. 310, 313-14 (1992). 

The Board has reviewed the record, and finds that the criteria for a finding of clear and unmistakable error have not been met.  The evidence of record at the time of the October 1974 decision showed that the Veteran had been treated for furuncles on one occasion in service, but no skin disorder was found on the separation examination.  VA treatment records showed July 1974 treatment for furuncles diagnosed as folliculitis.  It is clear to the Board that the correct facts, as they were known at the time, were before the adjudicator, and there is no indication that the correct statutory or regulatory provisions were not followed.  The Board finds no undebatable error which would have manifestly changed the outcome of the October 1974 decision.

The Veteran's attorney has argued that at the time that the RO issued the 1974 decision, they were "not aware that the Veteran's nodulo-cystic scarring acne with chloracne manifested in service when it rendered a decision in October 1974 and instead based its denial on a misunderstanding of the Veteran's illness."  The attorney acknowledged that the Veteran had not yet been diagnosed with nodulo-cystic scarring acne with chloracne at the time of the October 1974 decision, but stated that his symptoms had "clearly manifested during service and were sufficient to formulate the basis for granting service connection for a skin condition."  The attorney stated that the Veteran was not challenging the 1974 rating decision on the basis of a misdiagnosis, but rather, the VA adjudicator's finding that the Veteran's skin condition did not manifest in service was not based on the correct facts as they were known at the time.  The attorney wrote that the correct facts, as they were known at the time, were not before the adjudicator, and the decision was therefore fatally flawed.

It is unclear to the Board why the Veteran and his attorney insist that the October 1974 VA adjudicator was not aware of the Veteran's treatment for a skin disorder in service.  The second sentence of the October 1974 decision letter states that after reviewing the service medical records, "It is shown that you received treatment for an acute rash of the face, which apparently cleared without residual disability."  The VA examiner therefore was aware of the Veteran's in-service treatment for a skin disorder on his face, which is precisely the in-service treatment that the Veteran and his attorney allege was misdiagnosed, and which was only later found to be nodulo-cystic scarring acne with chloracne.  The VA adjudicator then wrote that "There is no evidence of a chronic skin condition of the chest or face or of jungle rot."  Awareness of the Veteran's in-service treatment was also indicated in the February 1972 rating decision, which specifically noted that on March 22, 1971, the Veteran was treated for multiple furuncles on the head.

The Board therefore finds that the proper facts were before the VA adjudicator at the time of the October 1974 decision, and this was made clear in the decision letter.  There is no indication that the adjudicator did not understand that the Veteran had, in fact, had a skin disorder on his head during service.  The Veteran was not, at that time, medically diagnosed with nodulo-cystic scarring acne or chloracne, nor at that time had he been shown to have a chronic skin disorder or any skin disorder that was related to his service or to exposure to herbicides such as Agent Orange.  Although the Veteran had been authorized for VA medical care for a skin condition in 1972 on the basis that he had stated he was treated for a skin condition in Vietnam, this does not constitute medical evidence of a chronic condition or of a condition related to service, and the October 1974 decision was not clearly and unmistakable erroneous in its conclusion.

Despite assertion of the Veteran's attorney that they are not challenging the 1974 decision on the basis of misdiagnosis, that does indeed seem to be the crux of their argument.  A new medical diagnosis that "corrects" an earlier diagnosis does not constitute clear and unmistakable error.  38 C.F.R. § 20.1403(d)(1); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  Only many years later was the Veteran finally diagnosed with nodulo-cystic scarring acne by a VA examiner in May 1999.  A January 2000 treating physician noted that the Veteran's history and clinical presentation were consistent with chloracne.  The Veteran had no such diagnoses in 1974, and the October 1974 examiner made a decision that was reasonably based on the evidence available at the time.

Lastly, the Board has considered the possible argument that the October 1974 decision letter is not, in fact, an actual rating decision, as it was not issued in the same rating decision format as the February 22, 1972 rating decision and did not explicitly state that the claim was "denied."  Even if the October 1974 letter is only a preliminary notification letter and not a final adjudication, allowing for the Veteran's August 1974 claim to remain pending, this defect was cured by the issuance of the May 1976 decision letter, which again addressed this same issue and clearly stated that the "claim has been denied as of the present."  The Veteran did not appeal that decision, although his representative did submit a letter in April 1977 asking that further development be conducted on the issue.  The RO obtained additional records and then notified the Veteran in June 1977 that the claim would not be reopened because no new and material evidence had been received.  The Veteran did not express disagreement with that decision or submit any new and material evidence within one year, and that decision is also final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.1103.  The April and June 1977 decision letters also acknowledged that the Veteran was treated in service for a rash on his face, but there was no evidence of a chronic skin condition or jungle rot diagnosis.  These decision letters therefore also demonstrate a correct application of the evidence and law at the time, and they contain no clear and unmistakable error.

In sum, the Board finds that the October 1974 decision letter, which was a final rating decision, was reasonably supported by the correct evidence of record at that time and was consistent with the laws and regulations then in effect.  As such, the Board finds that the Veteran fails to establish factual or legal error rising to the level of clear and unmistakable error in the October 1974 decision that denied entitlement to service connection for a skin condition.  Hence, the criteria have not been met for reversing or revising that prior decision on the basis of clear and unmistakable error. 

Earlier Effective Date

The Veteran contends that an earlier effective date is warranted for the grant of service connection for nodulo-cystic scarring acne or chloracne.  His primary contention has been that incorrect decisions were made in the earlier rating decisions which denied entitlement to service connection for a skin disorder.  He has variously requested effective dates of 1972, 1974, and 1984, the dates of his earlier claims which were denied.

In a June 2000 rating decision, entitlement to service connection for nodulo-cystic scarring acne was granted and assigned a 10 percent initial rating, effective September 27, 1993.  In January 2001, the Veteran submitted a letter requesting an increase to a 30 percent rating, and perfected an appeal regarding the rating assigned, but he did not disagree with the effective date assigned for service connection.  The Veteran's August 2001 Form 9 substantive appeal requests a higher rating but makes no mention of the effective date assigned for service connection.  In a September 2001 supplemental statement of the case, the Veteran's initial rating was increased to 30 percent.  The increased rating claim was remanded by the Board in September 2003, and a November 2003 rating decision increased the Veteran's initial rating to 50 percent, which was the highest rating available under the appropriate rating criteria in effect from 1993 to 2002, when regulations pertaining to the skin were revised.  38 C.F.R. § 4.119, Diagnostic Codes 7806, 7818 (1993).  The Veteran was notified that this was considered a full grant of the appeal, and the appeal was therefore considered completed.

The Veteran did not submit a claim for an earlier effective date for the grant of service connection for his skin disorder until June 2005.  The Veteran did submit correspondence in July 2003 requesting an effective date prior to the year 2000, but this does not constitute an adequate request for an earlier effective date for the grant of service connection, as he had already been assigned an effective date of September 27, 1993.  The Board therefore does not find this correspondence to constitute a notice of disagreement and request for an effective date for the grant of service connection prior to September 27, 1993.

A claimant has one year from notification of a rating decision to initiate an appeal by filing a notice of disagreement with the decision.  38 C.F.R. § 20.302 (2016).  If the appeal is not initiated regarding the specific issue under contention, and then perfected within the allowed time period, then the rating decision becomes final.  38 C.F.R. § 20.1103.  

The Veteran would have had to submit a notice of disagreement by June 2001 indicating his disagreement with the effective date assigned for the grant of service connection for his skin disorder.  The Board finds that a notice of disagreement with the effective date assigned for the grant of entitlement to service connection for nodulo-cystic scarring acne was not filed within one year of the June 2000 rating decision.  Although the Veteran submitted a notice of disagreement with the evaluation assigned, only this issue and not the effective date assigned for service connection went on appeal.  Even assuming that this decision, in its entirety, was not fully finalized until the resolution of his appeal of the evaluation assigned, he also did not file a notice of disagreement within a year of the November 2003 rating decision.  No document received by VA within one year of either of these decisions expresses disagreement with the 1993 effective date assigned for service connection.  

The Veteran's perfected appeal regarding the rating assigned for nodulo-cystic scarring acne did not at any time assert that an effective date for service connection prior to 1993 should also be assigned.  Only well after the pertinent rating decision became final did the Veteran submit the request for an earlier effective date for the grant of service connection for his skin disorder.

Finality may also be prevented from attaching if new and material evidence is received within the one year period to file a notice of disagreement.  38 C.F.R. §§ 3.156(b) (2016).  The Veteran did not submit any additional evidence pertaining to the issue of an earlier effective date within one year of either the June 2000 or November 2003 actions.  These rating decisions are therefore final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

Once a decision on a claim becomes final, it cannot be challenged through a freestanding claim for entitlement to an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  Thus, the Board is required to dismiss freestanding claims for entitlement to earlier effective dates.  Id; see also DiCarlo v. Nicholson, 20 Vet. App. 52 (2006) (stating there is no such procedure as a freestanding challenge to the finality of a VA decision).  In other words, if there is disagreement as to the effective date assigned in a given rating action, it must be timely appealed (within one year of notice of the rating decision assigning the effective date).  In cases where this is not done, only a finding of clear and unmistakable error could enable an earlier effective date.  See 38 U.S.C.A. § 5109A(b); 38 C.F.R. § 3.105(a).  

As was discussed above, the Board has considered whether there was clear and unmistakable error in the October 1974 decision, and finds that there was not.  The Veteran has not alleged clear and unmistakable error in any other specifically identified rating decision.  Fugo, 6 Vet. App. at 44 (A valid motion of clear and unmistakable error must allege an error with some specificity.).  The Board therefore finds that the issue of whether there was clear and unmistakable error in any other rating decisions has not been raised and is not on appeal at this time.

As the current claim is a freestanding claim of entitlement to an earlier effective date, the law is dispositive of the issue, and the claim must be dismissed.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An October 1974 decision, which denied entitlement to service connection for a skin disorder was not clearly and unmistakably erroneous, and the motion to revise that decision is denied.

The claim of entitlement to an effective date earlier than September 27, 1993, for the award of service connection for nodulo-cystic scarring acne, rated as 50 percent disabling, is dismissed.



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


